                                                                         Case 2:19-cv-05476-NVW Document 18 Filed 07/14/20 Page 1 of 4



                                                                   1   Gregory Marshall (019886)
                                                                       Becca J. Wahlquist (admitted pro hac vice)
                                                                   2   Rachael Peters Pugel (032626)
                                                                       SNELL & WILMER L.L.P.
                                                                   3   One Arizona Center
                                                                       400 E. Van Buren, Suite 1900
                                                                   4   Phoenix, Arizona 85004-2202
                                                                       Telephone: 602.382.6000
                                                                   5   E-Mail: gmarshall@swlaw.com
                                                                                bwahlquist@swlaw.com
                                                                   6            rpugel@swlaw.com
                                                                   7   Attorneys for RE/MAX LLC
                                                                   8
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   9
                                                                                                   FOR THE DISTRICT OF ARIZONA
                                                                  10
                                                                       Daniel DeClements and Sam Tuli                     No. 2:19-cv-05476-NVW
                                                                  11   individually and on behalf of all others
                                                                       similarly situated,                                JOINT MOTION TO TRANSFER
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12                                                      VENUE PURSUANT TO 28 U.S.C. §
                                                                                         Plaintiffs,                      1404(a)
Snell & Wilmer




                                                                  13          v.
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                  14   RE/MAX, LLC a Delaware Limited
                               602.382.6000




                                                                       Liability Company,
                                    L.L.P.




                                                                  15
                                                                                         Defendant.
                                                                  16
                                                                  17          Pursuant to 28 U.S.C. § 1404(a), Plaintiffs Daniel DeClements (“DeClements”) and

                                                                  18   Sam Tuli (“Tuli”) (collectively, “Plaintiffs”) and Defendant RE/MAX LLC (“RMLLC”)

                                                                  19   jointly move the Court to transfer this case to the United States District Court for the District

                                                                  20   of Colorado. In support of this Joint Motion, the parties state as follows:

                                                                  21          1.     On October 23, 2019, Plaintiffs filed this nation-wide putative class action

                                                                  22   against RMLLC, alleging claims arising out of the Telephone Consumer Protection Act

                                                                  23   (“TCPA”). [ECF No. 1.]

                                                                  24          2.     On December 20, 2019, RMLLC filed a motion to dismiss pursuant to Rule

                                                                  25   12(b)(2), Fed. R. Civ. P., for lack of personal jurisdiction. [ECF No. 11.]

                                                                  26          3.     In the motion to dismiss, RMLLC argued that it is not subject to personal

                                                                  27   jurisdiction in the District of Arizona because (1) it is a Delaware corporation with its

                                                                  28   principal place of business in Denver, Colorado; and (2) the conduct alleged in the
                                                                         Case 2:19-cv-05476-NVW Document 18 Filed 07/14/20 Page 2 of 4



                                                                   1   Complaint does not demonstrate a substantial connection between RMLLC and Arizona
                                                                   2   sufficient to create specific jurisdiction. [Id.]
                                                                   3          4.     On June 10, 2020, this Court ordered Plaintiffs to amend the Complaint by
                                                                   4   June 24, 2020, and denied RMLLC’s motion without prejudice to renew it within 21 days
                                                                   5   after being served with Plaintiffs’ amended complaint. [ECF No. 16.]
                                                                   6          5.     On June 24, 2020, Plaintiffs filed the Amended Complaint. [ECF No. 17.]
                                                                   7          6.     On July 13, 2020, counsel for RMLLC conferred with Plaintiffs regarding its
                                                                   8   intention to file a motion to dismiss for lack of personal jurisdiction, in addition to a motion
                                                                   9   to dismiss under Rule 12(b)(6), Fed. R. Civ. P. At that time, counsel for the parties agreed
                                                                  10   that this case should be transferred to the District of Colorado.
                                                                  11          7.     Venue in this matter is proper in the District of Colorado because RMLLC
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12   resides in the District of Colorado within the meaning of 28 U.S.C. § 1391(b)(1), and is
Snell & Wilmer




                                                                  13   subject to personal jurisdiction there.
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                  14          8.     28 U.S.C. § 1404(a) provides that “in the interests of justice, a district court
                               602.382.6000
                                    L.L.P.




                                                                  15   may transfer any civil action to any other district or division where it might have been
                                                                  16   brought or to any district or division to which all parties have consented.”
                                                                  17          9.     In the interests of conserving resources, the parties agree, by and through their
                                                                  18   respective counsel, that this matter be transferred to the District of Colorado.
                                                                  19          10.    Accordingly, this case should be transferred to the District of Colorado in
                                                                  20   accordance with 28 U.S.C. § 1404(a) for the convenience of the parties and in the interest
                                                                  21   of justice.
                                                                  22          11.    The parties further jointly move that RMLLC have 14 days after this case is
                                                                  23   assigned to a judge in the District of Colorado upon transfer to respond to Plaintiffs’
                                                                  24   Amended Complaint.
                                                                  25          12.    This Joint Motion is made without prejudice to, or waiver of, any rights or
                                                                  26   defenses otherwise available to Plaintiffs or RMLLC in this action.
                                                                  27
                                                                  28

                                                                                                                    -2-
                                                                         Case 2:19-cv-05476-NVW Document 18 Filed 07/14/20 Page 3 of 4



                                                                   1         WHEREFORE, the parties jointly move for an order pursuant to 28 U.S.C. § 1404(a)
                                                                   2   transferring this action to the District of Colorado. Pursuant to LRCiv 7.1(b), a proposed
                                                                   3   order is being submitted herewith.
                                                                   4
                                                                             DATED this 14th day of July 2020.
                                                                   5
                                                                   6                                                 Respectfully submitted,

                                                                   7                                                      SNELL & WILMER L.L.P.

                                                                   8
                                                                                                                       By: s/Gregory J. Marshall
                                                                   9                                                       Gregory J. Marshall
                                                                                                                           Becca J. Wahlquist (pro hac vice)
                                                                  10                                                       Rachael Peters Pugel
                                                                                                                           One Arizona Center
                                                                  11                                                       400 E. Van Buren, Suite 1900
                                                                                                                           Phoenix, Arizona 85004-2202
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12                                                       Telephone: 602.382.6000
                                                                                                                           Facsimile: 602.382.6070
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202




                                                                                                                           Attorneys for RE/MAX, LLC
                              LAW OFFICES




                                                                  14
                               602.382.6000




                                                                                                                           KAUFMAN P.A.
                                    L.L.P.




                                                                  15
                                                                  16                                                By: s/Avi R. Kaufman with permission
                                                                                                                        Avi R. Kaufman (pro hac vice)
                                                                  17                                                    400 NW 26th Street
                                                                                                                        Miami, FL 33127
                                                                  18                                                    Telephone: 305.469.5881
                                                                  19                                                    Nathan Brown
                                                                                                                        BROWN PATENT LAW
                                                                  20                                                    15100 N. 78th Way, Suite 203
                                                                                                                        Scottsdale, AZ 85260
                                                                  21                                                    Telephone: 602.529.3474
                                                                                                                        Stefan Coleman (pro hac vice)
                                                                  22                                                    LAW OFFICES OF STEFAN
                                                                                                                        COLEMAN, P.A.
                                                                  23                                                    201 S. Biscayne Blvd, 28th Floor
                                                                                                                        Miami, Fl 33131
                                                                  24                                                    Telephone: 877.333.9427
                                                                                                                        Attorneys for Plaintiffs
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                 -3-
                                                                          Case 2:19-cv-05476-NVW Document 18 Filed 07/14/20 Page 4 of 4



                                                                   1                                  CERTIFICATE OF SERVICE
                                                                   2            I hereby certify that on the 14th day of July, 2020, I electronically transmitted the
                                                                   3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                                                                   4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
                                                                   5
                                                                   6   s/Eileen Henry
                                                                       4835-0186-3618
                                                                   7
                                                                   8
                                                                   9
                                                                  10
                                                                  11
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202
                              LAW OFFICES




                                                                  14
                               602.382.6000
                                    L.L.P.




                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                   -4-
